DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has provided an NPL document (2018-540960) on 01/07/2022 within the file wrapper that does not appear to be on any of the IDS submitted nor is any explanation of relevance provided in English (the document appears to be entirely in Japanese). The document has not been considered.

Specification
The abstract is objected to because of the following informalities: 
The abstract is two paragraphs and should only be one.
The abstract includes implied phrases “The present technique relates to” line 1 and “the present technique can be applied for” line 12, which are implied and should be deleted.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11, 13-15, 17, and 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea under the grouping “mental processes” (as outlined by 2019 PEG) without significantly more. 
The claim(s) 1, 15, 17, 22 recites a control unit with the steps of acquiring information regarding an improvement of an environment that affects a calculation of an effective index. The limitation is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. There is nothing in the claim element that precludes the step from practically being performed in the mind.
Similarly the limitations of claims 2-6, 9-11, 13-14,  require the effective index is obtained by converting a transport ETR, choosing the value of the transport ETR, acquiring information about an environment, deciding a target value, setting a target value, deciding which environmental aspect to control, displaying the results.
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea (effective index calculation) of mental process that includes compiling and comparing data which amount to mere data gathering steps. Furthermore sensors for sensing do not amount to significantly more since they are well established and known in the art (as per Yanagawa below).
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations can be performed as mere mental steps. The mere gathering of data is insufficient. Furthermore the use of a display device to display the data is exceedingly well establish and a display does not result in more than a mere generic computer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
A few examples include: (not this is not an all-inclusive list and applicant must correct all claims for clarity).
Claim 1 recites, “A control apparatus (abstract and figs.) comprising: a control unit acquiring information regarding improvement of an environment that affects calculation of an effective index on a basis of the effective index representing an index that is related to light incident on a measured object and that is effectively utilized for the measured object.” As written the claim is omitting essential element, this claim only requires gathering data, the calculation of the effective index is not required by this claim as written, however applicant invention is directed towards this calculation. Furthermore there is no disclosure of a sensor that would allow for such data acquisition. The same rejection for similar recitations in claims 15, 17, 22.
Claim 6 recites, “wherein the control unit sets a value corresponding to a difference between the carbon reduction reaction maximum ETR and the photosystem reaction maximum ETR as a maximum amount of supplemental lighting and acquires the information regarding the application of light to the plant”. How is the ETR difference a maximum supplemental lighting? Is the control setting the light to emit the difference between these two ETRs? What is the information here?
Claim 8 recites, “wherein the control unit improves the environment that affects the calculation of the effective index by controlling an environment improvement apparatus that improves the environment for the measured object on a basis of the information regarding the improvement of the environment.” There is no previous mention of what is the “information regarding the improvement of the environment”. Similarly in claim 4.	Claims 4, 10 and 11 recites, “the improvement of the environment”. There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites, “wherein the control unit acquires the information regarding the improvement of the environment on a basis of the effective index predicted from prediction information prepared in advance.” What is the information that is prepared in advance? How do you acquire information based on an effective index, it would appear data gathering would require a sensor not an index.
Claim 12 recites, “wherein the control unit controls the improvement of the environment on a basis of the information regarding the improvement of the environment after an end of preparation for the improvement of the environment according to the predicted effective index.” What is the preparation for the improvement? As best understood this is examined to mean that the improvement of the environment is ascertained from the effective index.
Claim 18 recites “the environment is improved on the basis of at least one an environmental improvement target”. It is unclear how the environment is improved, there is no active step of the controller improving the environment (this has been assumed for examination).
In general as written the claims are difficult to understand and could use overall clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10-12, 15, 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yanagawa (JP 20144226064, provided by applicant, see English translation in search report provided by applicant).
For claim 1, Yanagawa discloses a control apparatus (abstract and figs.) comprising: 
a control unit (130) acquiring information regarding improvement of an environment that affects calculation of an effective index on a basis of the effective index representing an index that is related to light incident on a measured object and that is effectively utilized for the measured object (para 0007, 0015, 0017).
For claim 8, Yanagawa further discloses wherein the control unit improves the environment that affects the calculation of the effective index by controlling an environment improvement apparatus that improves the environment for the measured object on a basis of the information regarding the improvement of the environment (para 0015, 0017).
For claim 10, Yanagawa further discloses wherein the control unit acquires the information regarding the improvement of the environment on a basis of the effective index acquired in real time (para 0015, 0017).
For claim 11, Yanagawa further discloses wherein the control unit acquires the information regarding the improvement of the environment on a basis of the effective index predicted from prediction information prepared in advance (as best understood sensor 120 acquires information on the environment and can be used in advance).
For claim 12, Yanagawa further discloses wherein the control unit controls the improvement of the environment on a basis of the information regarding the improvement of the environment after an end of preparation for the improvement of the environment according to the predicted effective index (para 0015, para 0017).
For claim 15, Yanagawa discloses a control method of a control apparatus (abstract and figs) executed by the control apparatus (130), the control method comprising: a step of acquiring information regarding improvement of an environment that affects calculation of an effective index on a basis of the effective index representing an index that is related to light incident on a measured object and that is effectively utilized for the measured object (para 0007, 0015, 0017).
For claim 16, Yanagawa discloses a control system (abstract and figs) comprising: 
a sensing apparatus (120) sensing a measured object (para 0017, photosynthesis rate of plant); 
an environment sensor (104, 150) sensing an environment around the measured object (illuminance, temperature, fig. 15); 
an environment improvement apparatus (100, 160) improving an environment for the measured object (para 0045, 0049); and 
a control apparatus (130) controlling the environment improvement apparatus, the control apparatus including a calculation unit calculating an effective index representing an index effectively utilized for the measured object as an index regarding light incident on the measured object on a basis of sensing results of the sensing apparatus and the environment sensor (para 0007, 0015, 0017), and 
a control unit controlling the environment improvement apparatus on a basis of the effective index to improve an environment that affects the calculation of the effective index (para 0045, 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yaganawa in view of Kramer et al. (US 10473592).
For claim 9, Yanagawa is silent  wherein the control unit controls display of the information regarding the improvement of the environment.
Kramer teaches a control apparatus (700) including a display (706, 708, Col. 26, lines 33-45) and controlling a display ( 706, 708, Col. 26, lines 33-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the control apparatus of Yanagawa include a display and control thereof, as taught by Kramer, in order to display the information to a user.
For claims 17 and 22, Yanagawa further teaches a control apparatus (abstract and figs.) comprising: a control unit controlling improvement of an environment that affects calculation of an effective index based on the effective index representing an index that is related to light incident on a measured object and that is effectively utilized for the measured object.
Yanagawa further teaches a control method of a control apparatus executed by the control apparatus (abstract and figs), the control method comprising: controlling improvement of an environment that affects calculation of an effective index based on the effective index representing an index that is related to light incident on a measured object and that is effectively utilized for the measured object (para 0007, 0015, 0017).
For claims 17 and 22, Yanagawa is silent about controlling display of information.
Kramer teaches a control apparatus (700) including a display (706, 708, Col. 26, lines 33-45) and controlling a display ( 706, 708, Col. 26, lines 33-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the control apparatus of Yanagawa include a display and control thereof, as taught by Kramer, in order to display the information to a user.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa in view of Utkhao (“Changes in leaf gas exchange and biomass of Eucalyptus camaldulensis in response to increasing drought stress induced by polyethylene glycol”, 08/2015, article provided herein, hereafter referred to as Utkhao).
For claim 2, Yanagawa further teaches wherein the measured object is a plant (para 0017), 
Yanagawa is silent about the effective index is obtained by converting a transport ETR (Electron Transfer Rate) of the plant into an amount of light incident on the plant.
However, electron transfer rate is a well-known plant property and  the formulation “ETR = Φ PSII × PPFD × 0.5 × 0.84” has been established (see Utkhao measurements of leaf gas exchange and chlorophyll a fluorescence), therefore since ETR is known to be related to PPFD, which is a measure of light incident on a plant, it is clear that PPFD can be calculated from ETR. (Note that transport ETR in this claim is not defined any differently than just ETR).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the control apparatus of Yanagawa obtain the effective index from ETR, since as taught by Utkhao, since there is a well-known established relationship between ETR and light incident.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa in view of Utkhao, as applied to claim 2 above, in further view of Kramer.
For claim 13, modified Yanagawa is silent about wherein the index regarding the light incident on the plant is obtained from a measurement value of the plant obtained by sensing of an image sensor.
Kramer teaches wherein the index regarding the light incident on the plant is obtained from a measurement value of the plant obtained by sensing of an image sensor (col. 1, lines 48-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an image sensor, as taught by Kramer, into the system of modified Yanagawa, in order to accurately determine lighting amounts on plants.
For claim 14, modified Yaganawa further teaches wherein the index is a photosynthetic photon flux density (PPFD), and the effective index is an effective PPFD value representing a PPFD value contributed to growth of the plant among PPFD values (see Utkhao as per claim 2 above).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use PPFD as the effective index of Yanagawa since PPFD is a well established parameter for ascertaining light incident on a plant, as taught by Utkhao.

Allowable Subject Matter
Claims 3-7 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as well as overcoming 101 rejections above.
Claims 18-21 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is noted because it pertains to controls for plant lighting and plant properties including ETR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619